DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   
 Claim Objections 
Claims 13 and 16 are objected to for the following reasons:
Regarding claim 13, “a four motors” in lines 1-2 should be changed to --four motors-- in order to correct the typographical error.
Regarding claim 16, “from each sensor,” in line 9 should be changed to --from each sensor.-- in order to correct the typographical error.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 4, 12-13, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "can" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Applicant is suggested to amend the claim such that “that can move” is changed to --that moves-- to overcome rejection.
Regarding claim 12, the phrase “a plurality of motors” in lines 1-2 is unclear whether the “plurality of motors” are the same as or in addition to the “one or more motors” of claim 1.
Regarding claim 13, the phrase “a four motors” in lines 1-2 whether the “a four motors” are the same as or in addition to the “one or more motors” of claim 1, as well as whether the “four motors” are the same as or in addition to the “plurality of motors” in claim 12.
 Regarding claim 17, the phrase “a plurality of motors” in line 5 is unclear whether the “plurality of motors” are the same as or in addition to the “one or more motors” of claim 1.
The remaining claims are rejected due to dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6, 8, 10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2006/0106326) in view of Maeda (US 2017/0132947) and Aviles (US 2014/0240109).
Regarding claim 1, Krebs discloses (Fig. 1-20) a method of training a subject, the method comprising: 
providing a manipulandum unit (comprising wrist device 100 and shoulder/elbow motion device 260) including a handle (handle 200), at least one motor (motor 120) having a sensor (encoder, paragraph [0027]), and a controller having at least one processor (controller, e.g. a programmed computer, see paragraph [0025]); 
selecting a training module (training program, paragraph [0025]); and performing the training module at least in part by manipulating the manipulandum unit (paragraph [0045]); 
wherein the subject's arm interfaces with the handle to manipulate the manipulandum unit (paragraph [0045]); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krebs to include disclose the step of selecting one training module out of a plurality of training modules, as taught by Maeda, for the purpose of providing optimized rehabilitation by catering the training program to patient specific condition (paragraph [0012] and [0098] of Maeda).
Modified Krebs does not disclose further wherein, during the step of performing the training module, the manipulandum unit provides vibro-tactile feedback to skin of the subject regarding the position and velocity of the handle. However, Aviles teaches (Fig. 1-16) a method of rehabilitating a user (paragraph [0027]) and during a step of performing the training module (paragraph [0027], [0051] and [0054]), the manipulandum unit provides vibro-tactile feedback (paragraph [0061]) to skin of the subject regarding the position and velocity of the handle (position sensors determine position, motion, speed and/or acceleration, and vibrotactile stimulus provided based on the information determined by position sensor to the handle 218).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Krebs such that during the step of performing the training module, the manipulandum unit provides vibro-tactile feedback to skin of the subject regarding the position and velocity of the handle, as taught by 
Regarding claim 2, modified Krebs discloses further comprising receiving, via the controller, an assessment of the subject's proprioceptive function (paragraphs [0181]-[0185] and Figs. 36-37 of Aviles) and selecting the training module based on the assessment of the subject's proprioceptive function (paragraphs [0186]-[0187] of Aviles).
Regarding claim 3, modified Krebs discloses during the step of performing the training module, the controller is programmed to correlate movements of the handle to visual feedback on a display (paragraph [0056] and Fig. 19-20 of Krebs).
Regarding claim 4, modified Krebs discloses the visual feedback includes at least one virtual object that can move within the display in response to movements of the handle (user moves a cursor from target to target, paragraph [0056] Krebs).
 Regarding claim 5, modified Krebs discloses the training module is programmed to present on the display, a virtual target (“target”, paragraph [0056] Krebs) and a virtual cursor (“cursor”, paragraph [0056] Krebs) that is controlled by the subject with the handle (paragraph [0056]).
Regarding claim 6, modified Krebs discloses wherein the virtual target moves on the display from a first point to a second point (paragraph [0056] Krebs).
Regarding claim 8, modified Krebs discloses the training module is programmed to allow the subject control over at least two movement axes of the handle (axis FE and axis AA, paragraph [0056]).
 Regarding claim 10, modified Krebs discloses the handle has three degrees of freedom with respect to a base of the manipulandum unit (paragraph [0052] Krebs).
Regarding claim 12, modified Krebs discloses the manipulandum unit includes a plurality of motors (motors 120, 16, 150, and at least one motor in shoulder/elbow motion device 260, see paragraph [0042] of Krebs), each having a sensor (paragraph [0027] Krebs).
 Regarding claim 13, modified Krebs discloses the manipulandum unit includes four motors (motors 120, 16, 150, and at least one motor in shoulder/elbow motion device 260, see paragraph [0042] of Krebs).
Regarding claim 14, modified Krebs discloses he manipulandum unit include a base (forearm support 110) on which a forearm of the subject is positioned during the step of performing the training module (paragraph [0027]); further wherein the plurality of motors control a stationary spatial position of the handle relative to the base as well as movement of the handle about each of AA, FE, and PS axes (axes PS, AA, and FE, see Fig. 1 and paragraphs [0027] and [0029] of Krebs).
Regarding claim 15, modified Krebs discloses the at least one motor is a brushless motor (paragraph [0027] Krebs).
Regarding claim 16, modified Krebs discloses the sensor is an optical encoder (paragraph [0027] Krebs), but does not disclose the sensor is a rotary encoder.
However, Aviles teaches (Fig. 8) sensors in the form of rotary optical encoders located on the motors to monitor activity of the motors (paragraph [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical encoders of modified Krebs to be in the form of rotary optical encoders, as taught by Aviles, for the purpose of providing rotational and optical information of the motors (paragraph [0032] Aviles). Furthermore, it has been held that simple substitution of one well-known type of motor encoder (optical encoder of Krebs) with 
Regarding claim 17, modified Krebs discloses the manipulandum unit further includes: a linkage assembly (arm 170) connecting the handle to a base of the manipulandum unit (base mounting shoulder joint 265), the linkage assembly establishing three degrees of freedom of movement of the handle relative to the base (paragraph [0050]), a plurality of motors operatively connected to the linkage assembly (motors 120, 16, 150, and at least one motor in shoulder/elbow motion device 260, see paragraph [0042] of Krebs); and wherein the controller (controller, e.g. a programmed computer, see paragraph [0025]) is electronically connected to the manipulandum unit and programmed to: actuate each of the plurality of motors (paragraph [0027]), and receive feedback information from each sensor (paragraph [0027] and paragraph [0058]).
Regarding claim 19, modified Krebs discloses, during the step of performing the training module, the manipulandum unit provides visual or auditory feedback to the user regarding the position and velocity of the handle (see paragraphs [0055]-[0058] and Figs. 19-20 of Krebs).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2006/0106326) in view of Maeda (US 2017/0132947) and Aviles (US 2014/0240109), and further in view of Banerji (US 2014/0200432).
Regarding claim 7, modified Krebs discloses the training module is programmed to present on the display, a virtual surface (paragraphs [0055]-[0058] and Figs. 19-20 Krebs), but does not disclose the training module is programmed to present on the display, a virtual ball on a virtual surface.
However, Banerji teaches (Fig. 4A) a training module programmed to display a virtual ball (424) on a virtual surface (422).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training program of modified Krebs to include present on the display, a virtual ball on a virtual surface, as taught by Banerji, for the purpose of providing a training program for improving hand-eye coordination simultaneous with relaxed attention training (paragraph [0202]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2006/0106326) in view of Maeda (US 2017/0132947) and Aviles (US 2014/0240109), and further in view of Reinkensmeyer (US 6,613,000).
Regarding claim 9, modified Krebs discloses a training module, but does not disclose the training module is programmed to present a figure eight shape on the display. However, Reinkensmeyer teaches (Fig. 1-5) a rehabilitation training device that includes a pogram that requires a patient to trace a figure eight shape on a display and meausres the tracing error to determine user progress and motor function (Col. 11 lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training module of modified Krebs to include training module is programmed to present a figure eight shape on the display, as taught .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2006/0106326) in view of Maeda (US 2017/0132947) and Aviles (US 2014/0240109), and further in view of Scott (US 2012/0101346).
   Regarding claim 11, modified Krebs discloses a step of performing a training module, but does not disclose the subject’s vision is occluded.
However, Scott teaches occluding the subject’s vision of their arm and hand position so that the user focuses only on the virtual environment being displayed (paragraph [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training module of modified Krebs such that the subject’s vision is occluded, as taught by Scott, for the purpose of requiring user to focus only on the virtual environment and not their real-life positioning of their arm/hand, thereby improving outcome of the therapy.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the method of claim 18 such that the controller of the 
The closest prior art of record are: Hachisuka (US 2015/0133828), Celik (US 2015/0359697) and Ju (US 2013/0012362).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the method of claim 18. Specifically, the prior art of record does not disclose the controller of the system is programmed to perform a position sense routine in which the plurality of motors are actuated, based on the feedback information, to establish a reference position of the handle relative to the base, move the handle about a first axis from the reference position to a standard position, and from the standard position to the reference position, move the handle about the first axis from the reference position to a first comparison position, and from the first comparison position to the reference position, wherein the controller is programmed to establish a pre-determined difference between the standard position and the first comparison position, and further wherein a subject's ability to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785